Case: 11-14984   Date Filed: 10/31/2012   Page: 1 of 5

                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                       _____________________________

                                No. 11-14984
                            Non-Argument Calendar
                       _____________________________

                  D. C. Docket No. 2:11-cr-00186-RDP-TMP-1


UNITED STATES OF AMERICA,
                                                                 Plaintiff-Appellee,

      versus

JEREMY PAUL STUBBLEFIELD,
                                                              Defendant-Appellant.

                _________________________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                _________________________________________

                                (October 31, 2012)


Before HULL, EDMONDSON, and BLACK, Circuit Judges.


PER CURIAM:

      Jeremy Paul Stubblefield, who pleaded guilty to two counts of enticing a

minor to engage in sexual activity, in violation of 18 U.S.C. § 2422(b), appeals his
                Case: 11-14984        Date Filed: 10/31/2012       Page: 2 of 5

total 204-month sentence. No reversible error has been shown; we affirm.

       Stubblefield challenges the procedural and substantive reasonableness of his

sentence. On procedure, Stubblefield argues that the district court failed to

consider properly the 18 U.S.C. § 3553(a) factors when the court imposed his

sentence. On substance, Stubblefield contends that his sentence is greater than

necessary to achieve the statutory purposes of sentencing.

       We review a final sentence for procedural and substantive reasonableness.

United States v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir. 2008). A sentence

might be procedurally unreasonable if the district court fails to explain adequately

the chosen sentence. Id. We evaluate the substantive reasonableness of a sentence

under a deferential abuse-of-discretion standard. Gall v. United States, 552 U.S.
38, 51, 128 S. Ct. 586, 597, 169 L. Ed. 2d 445 (2007). The party challenging the

reasonableness of the sentence bears the burden of establishing that the sentence is

unreasonable in the light of both the record and the section 3553(a) factors.

United States v. Talley, 431 F.3d 784, 788 (11th Cir 2005).*




   *
     Under section 3553(a), a district court should consider the nature and circumstances of the
offense, the history and characteristics of the defendant, the need for the sentence to provide
adequate deterrence, respect for the law, and protection of the public, policy statements of the
Sentencing Commission, provision for the medical and educational needs of the defendant, and
the need to avoid unwarranted sentencing disparities. See 18 U.S.C. § 3553(a)(1)-(7).

                                                2
              Case: 11-14984     Date Filed: 10/31/2012   Page: 3 of 5

      We conclude that Stubblefield’s sentence -- which was well within the

applicable guidelines range of 188 to 235 months -- was both procedurally and

substantively reasonable. See id. (noting that “ordinarily we would expect a

sentence within the Guidelines range to be reasonable”). The sentence was well

below the statutory maximum of life imprisonment. See United States v.

Winingear, 422 F.3d 1241, 1246 (11th Cir. 2005) (comparing, as one indication of

reasonableness, the actual prison term imposed against the statutory maximum).

      No procedural error occurred. The district court explicitly noted that it had

considered the advisory guideline range, the presentence investigation report

outlining Stubblefield’s offense conduct, his lack of a criminal history, and his

arguments in support of a 120-month statutory minimum sentence; and the court

concluded that Stubblefield’s case did not warrant a sentence below the guidelines

range. The district court’s statement of reasons was sufficient. See Rita v. United

States, 551 U.S. 338, 356-59, 127 S. Ct. 2456, 2468-69, 168 L. Ed. 2d 203 (2007) (a

lengthy explanation is not necessarily required when a judge decides to follow the

guidelines in a particular case, especially where a sentencing judge has listened to

the arguments of the parties, considered the supporting evidence, and was aware of

the special conditions of the defendant).




                                            3
              Case: 11-14984     Date Filed: 10/31/2012    Page: 4 of 5

      Stubblefield’s argument that the court’s statement did not reflect a

consideration of relevant section 3553(a) factors plainly is belied by the record.

The court highlighted that it considered the nature and circumstances of

Stubblefield’s offense, including that his crimes involved minors who he believed

to be 13 and 11 years old, respectively. See United States v. Pugh, 515 F.3d 1179,

1202 (11th Cir. 2008) (we have upheld severe sentences in child sex offenses

because of the seriousness of those crimes). And nothing in the record supports

Stubblefield’s contention that the district court treated the guidelines range as

mandatory. That the court stated that it did not see a reason to vary downward in

Stubblefield’s case was not impermissible: a district court can inquire into whether

the case before it is a typical case that would have been fully within the

contemplation of the Sentencing Commission. See United States v. Livesay, 525
F.3d 1081, 1090 (11th Cir. 2008).

      That Stubblefield felt other section 3553(a) factors -- his age, lack of

criminal history, and cooperation with the government -- weighed in favor of a

lower sentence does not make the district court’s choice of sentence unreasonable.

“The weight to be accorded any given [section] 3553(a) factor is a matter

committed to the sound discretion of the district court, and we will not substitute

our judgment in weighing the relevant factors.” United States v. Amedeo, 487

                                          4
              Case: 11-14984     Date Filed: 10/31/2012   Page: 5 of 5
F.3d 823, 832 (11th Cir. 2007) (quotation and citation omitted). We cannot say

that the total 204-month within-range sentence failed to reflect the purposes of

sentencing or that the district court committed “a clear error of judgment in

weighing the [section] 3553(a) factors by arriving at a sentence that lies outside

the range of reasonable sentences dictated by the facts of the case.” See Pugh, 515
F.3d at 1203 (quotation and citation omitted).

      AFFIRMED.




                                          5